Citation Nr: 1212087	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-37 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a right ear disability.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to service connection for a right thigh disability.

10.  Entitlement to service connection for bilateral upper and lower extremity tendonitis.

11.  Entitlement to service connection for diabetes mellitus, type II.

12.  Entitlement to service connection for bilateral upper and lower extremity neuropathy.

13.  Entitlement to service connection for a skin condition.

14.  Entitlement to service connection for a bilateral foot disability or gout.

15.  Entitlement to service connection for umbilical hernia.

16.  Entitlement to an increased rating for service connected inguinal hernia.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to March 1974.  He did not serve in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Briefly, the Veteran legally changed his name in June 1989 from "L.C.B." to "D.L.".


FINDINGS OF FACT

1.  The April 1985 rating decision that denied service connection for an acquired psychiatric disability, the October 1989 rating decision that denied service connection for a back disability, and the January 1990 rating decision that denied service connection for tinnitus are final.

2.  New and material evidence has been received since the April 1985 and January 1990 rating decisions that denied service connection for an acquired psychiatric disability and tinnitus, respectively.

3.  New and material evidence has not been received since the October 1989 rating decision that denied service connection for a back disability 

4.  The Veteran's acquired psychiatric disabilities clearly and unmistakably preexisted service and clearly and unmistakably were not aggravated by service.

5.  The Veteran does not have confirmed stressors, combat experience, or credible evidence that he was exposed to a situation that would invoke fear of hostile military or terrorist.

6.  The Veteran's hearing loss and tinnitus are related to service.

7.  The Veteran's right hip bursitis, diabetes mellitus, type II, bilateral upper and lower extremity peripheral neuropathy, skin condition, bilateral foot disability, and umbilical hernia did not have onset during and are in no way related to service.

8.  The Veteran does not have a right ear disability, right thigh disability, or tendonitis of any extremity.

9.  The Veteran has no symptoms of an inguinal hernia.


CONCLUSIONS OF LAW

1.  The April 1985 rating decision that denied service connection for an acquired psychiatric disability; the October 1989 rating decision that denied service connection for a back disability; and the January 1990 rating decision that denied service connection for tinnitus are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the April 1985 and January 1990 rating decisions that denied service connection an acquired psychiatric disability and tinnitus and those claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been received since the October 1989 rating decision that denied service connection for a back disability and that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310, 3.322 (2011).

5.  The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011).

6.  The criteria for service connection for a right ear disability, right hip disability, right thigh disability, bilateral upper and lower tendonitis, diabetes mellitus, type II, bilateral upper and lower extremity peripheral neuropathy, skin condition, bilateral foot disability, and umbilical hernia have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

7.  The criteria for a compensable rating for a service-connected inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New & Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  It is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A. Acquired Psychiatric Disability

The RO denied service connection for an acquired psychiatric disability, to include personality disorder and schizoid paranoia, in an April 1985 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding acquired psychiatric disabilities was received in February 2006, more than one year after the April 1985 rating decision.  Therefore, the April 1985 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

Since the April 1985 rating decision, the Veteran has been diagnosed with other acquired psychiatric disorders.  Therefore, the Board concedes that new and material evidence has been received and that the claim must be reopened for consideration on the merits.

B. Back Disability

The RO denied service connection for a back disability in an October 1989 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding this issue was received in August 2006, more than one year after the October 1989 rating decision.  Therefore, the October 1989 rating decision is final.  Id.

The RO denied service connection for the back disability in October 1989 because while STRs showed several complaints of acute low back strain, there was no evidence of a chronic back problem in service.  Since the October 1989 rating decision, VA has received VA treatment records, Social Security Administration (SSA) records, records from the Department of Corrections, and statements from the Veteran.  A July 1989 treatment record from the Department of Social and Health Services shows diagnosis of persistent low back pain, narrowing discs, and degenerative joint disease.  Etiology was not discussed.  Records dated subsequent to July 1989 address the multiple back disabilities, however, no provider indicates that any of the complaints or diagnosis had onset during or because of service.  Consequently, the Board finds that while the evidence submitted since 1989 is new, it is cumulative of the evidence previously considered because it does not tend to prove the merits of the claim as to any essential element that was a specified basis for that last final disallowance of the claim.  Simply, it does not show that the Veteran had a chronic back disorder during service, that his current back conditions had onset during or as a result of service, or that his current back problems are in any way related to service.

In summary, new and material evidence has not been received to warrant reopening of the claim seeking service connection for a back disability.  The appeal is denied.
C. Tinnitus

The RO denied service connection for tinnitus in a January 1990 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding this issue was received in February 2006, more than one year after the January 1990 rating decision.  Therefore, the January 1990 rating decision is final.  Id.

The RO denied service connection for tinnitus in January 1990 because service treatment records (STRs) failed to show onset or complaint of tinnitus during service.  Subsequent to the January 1990 rating decision, the Veteran attended a VA examination in July 2006 at which time the examiner found a nexus between tinnitus and service.  Therefore, the claim must be reopened for consideration on the merits.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Acquired Psychiatric Disorders

The Veteran seeks service connection for acquired psychiatric disabilities, to include PTSD, bipolar disorder, personality disorder, and schizophrenia.  In this case, STRs indicate that the Veteran had a mental health disorder prior to entry to service.

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  If the government fails to rebut the presumption of soundness under § 1111, the claim is one for service connection rather than service aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to rebutting the presumption of soundness, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  [Citation omitted]  If this burden is met, then the veteran is not entitled to service-connected benefits."  Id. at 1096.

In this case, the Veteran had a normal clinical psychiatric evaluation at entrance into service; however, on the report of medical history (RMH) form accompanying his entrance examination, he indicated a current or a history of depression or excessive worry and loss of memory or amnesia.  The reviewing physician noted that the Veteran was not taking medication for a psychiatric disorder and noted questionable memory loss with no sequelae.  A prior history of a disability since resolved and without apparent residuals, does not constitute a "noted" disorder at service entrance unless it is also recorded within the entrance examination report.  A recorded history of a condition existing prior to service does not constitute a notation of such a condition, but will be considered in conjunction with other evidence in determining a date of onset.  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 245 (1995).  Here, since the Veteran indicated depression on his RMH form and the physician did not indicate a current acquired psychiatric disorder at entrance to service, he is presumed sound.  Thus, in order to rebut the presumption of soundness, the Board must find that there is clear and unmistakable evidence both that the acquired psychiatric disorder preexisted his entrance into service and was not aggravated during active service.

STRs show that eight days after entering service, on October 5, 1972, the Veteran reported a history of anxiety that required treatment with Thorazine.  On October 11, 1972, he was diagnosed with chronic anxiety.  On October 30, 1972, the Veteran reported having been treated for psychiatric disorders since he was 14 years old.  His father believed he had some emotional problems.  He also reported one time treatment at a mental health clinic.  Another October record shows that he complained of blanking out.  The impression was psychosomatic reaction, mixed type.

In January 1973, the Veteran was put on profile for psychophysiological reaction and was advised to avoid strenuous physical activity.  In April 1973, he complained of and was diagnosed with chronic anxiety.  In February 1974, the Veteran was examined for Chapter 10 purposes.  The report indicated normal mental health but that he needed an additional mental health evaluation.  The accompanying RMH shows attempted suicide, hospitalization in a mental ward, depression or excessive worry, loss of memory or amnesia, nervous trouble, and periods of unconsciousness.

In March 1974, mental health providers diagnosed borderline personality disorder with evidence of schizoid behavior, paranoid ideation, and aggressive behavior.  During the evaluation, he reported suffering psychiatric illness since he was 15 or 16 years old and that his conditions had necessitated hospitalization.  He also noted that he was treated at a mental health clinic before entering the Army.  The physician said the Veteran had been absent without leave for 190 days and exhibited inappropriate affect, homicidal ideation, suspiciousness, a history of violent behavior, and schizoid personality and lifestyle.  The physician found that the Veteran had no disqualifying mental or physical defects sufficient to warrant disposition through medical channels because he did not manifest a psychosis or neurosis; however, he found that the Veteran would not adjust to military service and that further rehabilitative efforts would be non-productive.

In this case, the Board finds that the evidence clearly and unmistakably shows that the Veteran had a pre-existing mental disorder at entrance to service.  Per the Veteran's indication on his RMH, which asks about current or past medical conditions, the Veteran indicated he suffered depression.  Further, within days of entrance to service he was diagnosed with and treated for anxiety disorder.  He also admitted that he had been hospitalized in a mental institution prior to service, a fact he failed to disclose on his entrance examination and RMH.  In addition to this admission of a pre-existing disability, the Board finds that the onset of the disability is too close to the date of entrance to have had time to manifest during service.  38 C.F.R. § 3.303(c).  More importantly, the 1974 mental health board noted that the mental health disorders pre-existed service.  Thus, the Board finds that the Veteran's mental health disorder clearly and unmistakably existed prior to his entrance to service.

Next, the Board must determine whether the evidence clearly and unmistakably shows that his disorders were not aggravated by his period of active service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, the Veteran concealed his mental health disorder at entrance to service and was treated shortly after starting his period of active service.  He was treated several times throughout service, and indicated that at one point he had attempted suicide.  However, the Board finds that the Veteran suffered exacerbations, or flare-ups of his disability versus a worsening in the underlying condition.  This finding is supported by the March 1974 mental health report, which states that the Veteran had no disqualifying mental or physical defects sufficient to warrant disposition through medical channels as he did not manifest a psychosis or neurosis.  Thus, the Board finds that medical evidence clearly and unmistakably shows that the underlying mental health disability may have flared-up during service but was not aggravated or worsened because of service.  Consequently, service connection for acquired psychiatric disorders, such as anxiety, cannot be granted.

Briefly, the Veteran was diagnosed with borderline personality disorder with evidence of schizoid behavior, paranoid ideation, and aggressive behavior during service.  However, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  38 C.F.R.  § 3.303(c).  Thus, service connection cannot be granted for this disorder.

While anxiety has been deemed a pre-existing, non-aggravated disability and not subject to service connection, the Board must also consider whether the Veteran's currently diagnosed bipolar disorder, schizophrenia, and PTSD are entitled to service connection.  

First, the Board notes that the first indication of a mental health disorder or treatment is dated January 1985, more than one year after separation from service, which weighs against a claim of continuity of symptomatology as it is dated more than one year after separation from service.

In addition to the absence of documented post-service symptomatology related to acquired psychiatric disorders for many years, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is not competent to provide credible lay evidence regarding any of his claims on appeal.  He has consistently proven himself an unreliable historian.  First, as noted in his separation document, DD Form 214, he served from September 27, 1972 until March 29, 1974.  He was 17 years old when he entered service as his birthday was August 1955.  His overseas service was in Germany and he received the National Defense Service Medal and Marksman Badge.  

In several instances, he reported incorrect service dates and locations.  For example, in 1985 he told DPI that he served in Vietnam.  In March 1993, he told an examiner for the Social Security Administration (SSA) that he served from 1967 to 1974 with a 29-month tour in Vietnam.  If that were true, he would have entered service at the age of 12.  

In June 1997, he told a physician that he was a prisoner of war (POW), even though he had not been in combat.  A September 2001 treatment record shows that he reported a history of PTSD resulting from spending more than two years in Vietnam and being a POW for approximately 8 months.  In his February 2006 claim, he said he served in-country in Vietnam resulting in combat related PTSD and bi-polar disorder.  An April 2006 VA outpatient treatment record shows he served active duty from 1966 to 1974, with a tour in Vietnam from 1967 to 1970.  In April 2006, he told SSA that he served 8 years, received a medical discharge in 1974, received a Purple Heart, spent 29 months in Vietnam, and spent 10 months as a POW.

Clearly, the Veteran is not capable of reporting the most simple of facts, to include his service dates, duty locations, and combat participation.  Further, his reports of history have ranged from normal to outlandish.  For example, in a September 2006 statement, the Veteran alleged that he was in a witness protection program.  In another statement he said he suffered a bamboo punji stake wound to the right leg in 1969 and a gunshot wound to his right thigh in 1970.  No STRs indicate treatment for these alleged injuries.  Further, ignoring the incorrect service dates, the evidence shows that he went AWOL; he was not a POW or involved in combat.

Most importantly, his statement that he was awarded the Purple Heart is a total falsehood.

Consequently, the Board finds that the Veteran is an inaccurate historian and that his lay statements are entitled to no weight in reference to any of his claims.  In truth, they provide highly probative evidence against all of the Veteran's claims, clearly indicting a willingness to lie in order to obtain benefits, clearly indicating that the Veteran is lying about his disabilities in service, clearly revealing a willingness to lie to examiners, and clearly indicating his statements are to be viewed with no weight.

In this case, the Board recognizes that the Veteran has been diagnosed with various acquired psychiatric disabilities; however, the evidence shows that his anxiety and personality disorders clearly and unmistakably had onset prior to service and were clearly and unmistakably not aggravated by service.  

Regarding service connection for acquired psychiatric disabilities other than PTSD that were diagnosed subsequent to service and treated during the pendency of the claim, the evidence fails to show that the acquired psychiatric disabilities had onset during or as a result of service.  None were diagnosed within one year of service and no competent and credible evidence links the disabilities to service.  While the disabilities may have manifest from his pre-existing acquired psychiatric disabilities, because the pre-existing disabilities are not entitled to service connection, these subsequently diagnosed secondary disabilities are also not entitled to service connection.  Thus, service connection for acquired psychiatric disorders, other than PTSD, must be denied.

Regarding PTSD, this disability has a different set of criteria that must be considered.  To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

Notably, VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

In this case, the Veteran's stressors include allegations of combat in Vietnam, which are not credible since his personnel records show no service in Vietnam.  In his PTSD questionnaire, he said a trainee pulled a pin on a live grenade during training in 1972 and that the grenade exploded in the trainee's hands just feet from him.  He alleged that he was attacked and robbed by seven Latinos in April or March 1973.  He also reported that during POW training, he fell into a pit of rattlesnakes and had to be hospitalized twice (the Board was unaware of the use of live rattlesnake pits in some form of military POW training).  The Veteran's stressors become progressive more unbelievable.

None of these stressors are supported by the STRs or personnel records.  Based on the information provided and after an unsuccessful request for additional information, the RO was unable to send the Veteran's stressors to the Joint Services Records Research Center (JSRRC) for corroboration.  The RO made a formal finding of no confirmed stressors in August 2006.

Thus, without confirmed stressors, combat experience, or competent and credible evidence that he was exposed to a situation that would invoke fear of hostile military or terrorist activity, service connection for PTSD cannot be granted.  While the Veteran has alleged that he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, such as the incident with the grenade, the Board has already deemed the Veteran an unreliable historian, thus his allegations are accorded no weight, providing evidence in support of a finding that these stressors did not occur.  Consequently, the claim must be denied.

In sum, the Veteran clearly and unmistakably suffered an acquired psychiatric disorder other than PTSD prior to service that was clearly and unmistakably not aggravated by service.  Thus, the claim for service-connection for an acquired psychiatric disorder other than PTSD must be denied.  As for PTSD, the preponderance of the evidence shows no competent and credible evidence of a stressor capable of verification.  Therefore, the claim must be denied.  The evidence clearly against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

B.  Tinnitus, Bilateral Hearing Loss, and Right Ear Disability

The Veteran seeks service connection for bilateral hearing loss, tinnitus, and a right ear disability.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted based on a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a grant of service connection is warranted only when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  The United States Court of Appeals for Veterans' Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

STRs are silent for complaint of any ear related disorders during service; however, audiology testing shows a hearing disability at separation from service.  Specifically, the Veteran's auditory thresholds at 4000 Hz were 45 decibels in both ears.  On the other hand, a July 1989 VA audiology examination showed that the Veteran's hearing was well within normal limits, with his ears measuring 5 decibels at 4000 Hz bilaterally.

However, a VA examination conducted in July 2006 shows severe hearing loss in both ears, far above the 40-decibel minimum at all frequencies in both ears.  During the examination, the Veteran reported exposure to noise in the military, including artillery, helicopters, machine guns, mortars, and hand grenades in combat situations.  He reported no significant noise exposure outside of the military.  He also noted tinnitus.  The examiner indicated that it is most likely that the Veteran's bilateral severe tinnitus and bilateral severe hearing loss are the result of noise exposure in the military.

In this case, while the Board has already found that the Veteran's statements are not credible in support of his claims, and actually provide evidence against all claims, including these, because his separation examination shows a hearing loss disability for VA purposes and because his DD Form 214 shows that he received a marksman's badge, the Board finds that the evidence is sufficient to support a finding of noise exposure during service.  Accordingly, the Board finds that the preponderance of the evidence supports a finding of service connection for bilateral hearing loss and tinnitus.  The appeals are granted.

Regarding the right ear disability, the evidence fails to show that he suffered a right ear disability during service and treatment records dated subsequent to service fail to show the existence of a current right ear disability.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for a right ear disability must be denied due to the lack of a current disability.  The evidence is not so evenly balanced to allow for the application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  The appeal is denied.

C.  Right Hip

The Veteran seeks service connection for a right hip disability.  STRs are silent for complaint or treatment of the right hip.  The first indication of a right hip disorder is dated June 2003 at which time the Veteran complained of right hip pain.  No diagnosis was provided until September 2004 at which time he was diagnosed with bursitis of the hip.  Etiology was not indicated.  The Board emphasizes the 30-year gap between service and onset and diagnosis of the disability, and notes that this period without treatment or complaint of a disability weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy period between service and initial symptoms of disability).  No treatment records address the etiology of the right hip pain or bursitis.

In his claim, he alleged that he injured his right thigh and hip while working on a mobile artillery crew.  He said he was struck by the tongue, which attaches the gun platform to the vehicle, and was treated at three facilities while in Vietnam.  

Unfortunately, as noted above the Veteran has been deemed an unreliable historian, thus his lay statements regarding the existence, onset and etiologies of any disability are not credible.  

Simply stated, the Veteran was never in Vietnam, therefore, he was never injured in Vietnam.    

Consequently, the Board finds that the competent and credible evidence of record fails to support a finding that service connection is warranted.  STRs are silent for any complaint or treatment of the right hip during service and none of the treatment records dated subsequent to service indicates a nexus between the hip pain or bursitis and service.  Consequently, the Board finds that the preponderance of the evidence is against the claim.  The evidence is not so evenly balanced to warrant application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  The appeal is denied.

D.  Right Thigh & Tendonitis

The Veteran seeks service connection for a right thigh disability and for tendonitis of all extremities.  STRs are silent for complaint or treatment of the right lower extremity and tendonitis of the bilateral upper and lower extremities.  At most, treatment records show complaints of pain in the right thigh and complaint of tendonitis of the right wrist in 1998, more than 24 years after separation from service, weighing against the claim.  See Maxson, 230 F.3d at 1333; see also Mense, 1 Vet. App. at 356.  March 2000 records show diagnosis of arthritis and gout of the wrist.  No records subsequent to March 2000 note a right wrist or thigh disability.

In his February 2006 claim, he said he injured his right thigh and hip while working on a mobile artillery crew.  STRs do not show treatment for this incident.  In March 2009, he said he suffered a gunshot wound to his right thigh in 1970 and was hit in the right leg with a bamboo punji stake in 1969.  

Here, even assuming that the Veteran had provided dates within his period of active service, neither incident was noted in STRs or elsewhere in the claims file.   

Regardless, as previously noted, and further supported by the statements referenced herein, the Veteran is not competent to provide credible lay statements regarding his alleged disabilities as he is an unreliable historian.

Unfortunately, the competent and credible evidence does not show that he has suffered a disability of the right thigh or tendonitis of any extremity during the pendency of his claim.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In this case, because there is no competent and credible evidence of a current disability, service connection for a right thigh disability and for service connection for bilateral upper and lower extremity tendonitis must be denied.  The evidence is not so evenly balanced to allow for application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  The appeal is denied.

C.  Diabetes Mellitus, Type II & Neuropathy

The Veteran seeks service connection for diabetes mellitus, type II and for peripheral neuropathy of the bilateral upper and lower extremities as secondary to herbicide exposure while stationed in Vietnam.  As noted above, the Veteran was not stationed in Vietnam or in any other area where he would have been presumed to have been exposed to herbicides; therefore, the presumptions under 38 C.F.R. § 3.307(a) do not apply.

As for service connection on a direct basis, STRs are silent for complaint or diagnosis of either disability.  The first indication of a disability is located in an April 2006 VA outpatient treatment record, which states that the Veteran was diagnosed with diabetes mellitus in 1989.  An October 2006 VA treatment record listed diabetes mellitus, type II and peripheral sensory neuropathy as active problems.  Unfortunately, both disabilities were diagnosed more than one year after separation from service.  In fact, diabetes mellitus, type II had onset more than 15 years after separation from service, while the neuropathy had onset more than 32 years after separation from service, weighing against his claim.  See Maxson, 230 F.3d at 1333; see also Mense, 1 Vet. App. at 356.

The Board has reviewed all of the evidence but finds that the competent and credible evidence fails to show a nexus between diabetes mellitus, type II or peripheral neuropathy of the extremities and service.  The Board has considered the Veteran's lay statements; however, as noted above and further supported by the allegations of service in Vietnam and resulting herbicide exposure, he is not competent to provide credible evidence regarding his claims because he is an unreliable historian.

In summary, since neither disability had onset during service and the competent and credible evidence does not show any nexus between the disabilities and service, the Board finds that the preponderance of the evidence is against the claims.  The evidence is not so evenly balanced to allow for application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  The appeals are denied.

D.  Skin Condition and Bilateral Foot Condition, Gout

The Veteran seeks service connection for a skin condition and a bilateral foot condition, noted as gout in treatment records.  STRs are silent for skin and bilateral foot disorders during service; however, it is noted that the RMH he completed at separation from service indicates foot trouble.  Despite his indication, all test results were normal.  No foot disability was noted.  The first indication of a foot disability is located in a June 1996 treatment record from the Oregon D.O.C., dated more than 22 years after separation from service, weighing against the claim.  See Maxson, 230 F.3d at 1333; see also Mense, 1 Vet. App. at 356.  This record shows a history of gout.  The first indication of a skin disorder is dated February 1998, more than 24 years after separation from service, weighing against the claim.  Id.  This treatment record shows a diagnosis of folliculitis.  An October 2006 VA treatment record listed gout and tinea versicolor as current disabilities.

Unfortunately, no treatment record indicates that either disability had onset during or because of service.  The only indication of a nexus between the disabilities and service is the Veteran's February 2007 statement, in which says he has suffered a skin disability since 1972 and that the disability had onset during service and causes sores all over his body.  As noted above, STRs are silent for treatment of either disability.  Further, since the Veteran has been deemed an unreliable historian, his lay statements have no probative value and actual provide factual evidence against this claim.  Accordingly, without competent and credible evidence of a nexus between service and the claimed disabilities, service connection cannot be granted.

In sum, the Board finds that the preponderance of the evidence is against the claims for service connection for a skin condition and for a bilateral foot condition, or gout.  The evidence is not so evenly balanced as to allow for application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  The appeal is denied.

E.  Umbilical Hernia.

The Veteran seeks service connection for umbilical hernia.  STRs show that he was treated for an inguinal hernia, a hernia in the groin area, during service.  He is service connected for this condition.  STRs do not show treatment or diagnosis of a umbilical hernia.

In May 2006, the Veteran had a VA examination to determine the current severity of his service-connected inguinal hernia.  However, instead of an inguinal hernia, the examiner found an umbilical hernia.  This is the first indication of an umbilical hernia, dated more than 32 years after separation from service.  

Upon hearing that he had an umbilical versus inguinal hernia, the Veteran promptly changed his story, stating that he was diagnosed with an umbilical hernia during service.  The examiner noted that he had difficulty providing a coherent history.  The Board agrees with this assessment.    

The diagnosis was moderate umbilical hernia.  Notably, the examiner did not opine as to the etiology of the umbilical hernia.  However, VA did not ask for an etiology opinion of the umbilical hernia because the examination was ordered to determine the current severity of his service-connected inguinal hernia.  Further, remand for an etiology opinion is not necessary because none of the competent and credible evidence of record indicates a possible nexus between the umbilical hernia and service.

The only evidence alleging a nexus is the Veteran's statements, which have been deemed not competent because he is an unreliable historian, a finding supported by the examiner's observation and the Veteran's tendency to change his stories (i.e. alleging he was diagnosed with umbilical versus inguinal hernia in service).

Consequently, without competent and credible evidence of a nexus between the umbilical hernia and service, service connection cannot be granted.  In summary, the Board finds that the preponderance of the evidence is against the claim.  The evidence is not so evenly balanced as to allow for application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  The appeal is denied.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

The Veteran seeks a compensable rating for his service-connected inguinal hernia, rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338.  Pursuant to DC 7338, a 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  38 C.F.R. § 4.114.  A 30 percent rating is warranted for a small, post-operative recurrent hernia or an unoperated irremediable hernia that is not well supportable by a truss or that is not readily reducible.  38 C.F.R. § 4.114, DC 7338.

In May 2006, the Veteran had a VA examination to determine the current severity of his service-connected inguinal hernia.  Unfortunately, the examiner found no residuals of the inguinal hernia.  An umbilical hernia was found but is not service connected.  While the VA examiner stated that it is likely that the Veteran wears a truss for the umbilical hernia, since the truss is not required for the asymptomatic inguinal hernia, a compensable rating is not warranted based upon this examination.

Review of other treatment records dated during the pendency of the claim also fail to show that the Veteran has a current inguinal hernia that has required surgery and that is readily reducible and well supported by a truss or belt.

Consequently, without evidence of current symptomatology related to the inguinal hernia, a compensable rating cannot be granted.  Further, because the inguinal hernia is asymptomatic, referral for an extraschedular rating is not warranted.  Finally, because the Veteran has not alleged and the competent and credible evidence has not otherwise suggested that the condition has rendered him unemployable, consideration for a total disability rating based upon individual unemployability (TDIU) is also not warranted.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

For the reasons and bases set forth above, the Board finds the preponderance of the evidence does not support the assignment of a compensable rating for the service-connected inguinal hernia.  The evidence is not so evenly balanced as to allow for application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  The appeal is denied.

IV. The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the notice letters provided to the Veteran in March 2006 and September 2006 included the criteria for reopening the previously denied tinnitus and back claims, to include the criteria for establishing service connection and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided as to these issues.  Regarding the petition to reopen the claim for entitlement to service connection for an acquired psychiatric disability, Kent notice was not provided.  However, because the claim was reopened and adjudicated on the merits, the Board finds that the Veteran was not prejudiced by the oversight.

Regarding the service connection claims, the duty to notify was satisfied by way of letters sent to the Veteran in March 2006, September 2006, and December 2006, which fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

In this case, letters sent to the Veteran in March 2006, September 2006, and December 2006 fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim for an increased rating and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's statements, once again, have been found to provide highly probative evidence against these claims, providing more reason to not obtain additional medical evaluations.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, treatment records from the D.O.C. created while the Veteran was imprisoned, and SSA records.  The Veteran submitted various treatment records and lay statements.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was provided VA examinations for his increased rating claim and for his service connection claims for tinnitus and hearing loss.  He was not provided a VA examination for his acquired psychiatric disabilities because the evidence clearly and unmistakably shows that some of the conditions preexisted service and were not aggravated by service and because other conditions are not otherwise directly related to service.  Further, he does not have confirmed stressors or combat experience and has not provided competent and credible evidence that he was exposed to a situation that would invoke fear of hostile military or terrorist, beyond the Veteran's serious credibility issues, which the Board will not address again.  Thus, because the diagnosis of PTSD has not been based upon the existence of a valid stressor, a VA examination for PTSD is not warranted.

A VA examination is not warranted for the claims seeking service connection for right hip bursitis, diabetes mellitus, type II, bilateral upper and lower extremity peripheral neuropathy, skin condition, bilateral foot disability, and umbilical hernia because the competent and credible evidence does not show that the conditions may have had onset during or a relationship to service.  Finally, a VA examination is not warranted for the claims seeking service connection for a right ear disability, right thigh disability, or tendonitis because the competent and credible evidence fails to show that the Veteran has suffered these disabilities during the pendency of his claim.  For all of the disabilities listed herein, the only indication of a possible relationship between the alleged disabilities and service involves the Veteran's lay statements.  As discussed above, the Veteran is not a reliable historian, thus he has been deemed not competent to provide credible evidence regarding his claims and his statements have created the basis to find that he has actually provide factual negative evidence against all of his claims.  Thus, without competent and credible evidence showing the existence of the disabilities and showing a possible nexus between the disabilities and service, VA examinations are not warranted.

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence has been received to reopen a claim seeking service connection for an acquired psychiatric disability and to this extent, the appeal is granted.

New and material evidence has not been received to reopen a claim seeking service connection for a back disability and the claim is denied.

New and material evidence has been received to reopen a claim seeking service connection for tinnitus and to this extent, the claim is granted.

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder is denied.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for a right ear disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right thigh disability is denied.

Service connection for bilateral upper and lower extremity tendonitis is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for bilateral upper and lower extremity neuropathy is denied.

Service connection for a skin condition is denied.

Service connection for a bilateral foot disability or gout is denied.

Service connection for umbilical hernia is denied.

Entitlement to a compensable rating for service connected inguinal hernia is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


